Name: Commission Regulation (EEC) No 607/85 of 5 March 1985 amending for the second time Regulation (EEC) No 1864/84 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 3 . 85 Official Journal of the European Communities No L 69/5 COMMISSION REGULATION (EEC) No 607/85 of 5 March 1985 amending for the second time Regulation (EEC) No 1864/84 fixing counter ­ vailing charges on seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organi ­ zation of the market in seeds ('), as last amended by Regulation (EEC) No 1581 /83 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1864/84 (3), as amended by Regulation (EEC) No 286/85 (4), fixed countervailing charges on seeds in respect of a certain type of hybrid maize for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission Regulation (EEC) No 1665/72 (*), requires that these charges be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1864/84 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 11 March 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 246, 5 . 11 . 1971 , p. 1 . (2) OJ No L 163, 22. 6. 1983, p. 23 . (3) OJ No L 172, 30 . 6. 1983, p. 25 . 0 OJ No L 30, 2. 2. 1985, p. 10 . 0 OJ No L 175, 2. 8 . 1972, p. 49. No L 69/6 Official Journal of the European Communities 9 . 3 . 85 ANNEX « Countervailing charge on hybrid maize for sowing (ECU/100 kg) CCT heading No Description Amount of countervailing charge (') Country of origin ex 10.05 Maize : A. Hybrid for sowing : I. Double hybrids and top cross hybrids 5,7 19,2 Hungary Austria \ 27,4 Romania 27,4 Other countries (2) l II . Three cross hybrids 8,1 Austria 9,3 Yugoslavia l 17,5 Hungary \ 30,0 Romania 30,0 Other countries (3) III . Single hybrids 15,5 Canada ll 46,2 Spain 78,9 Austria \\ 78,9 Other countries (4) (') The countervailing charge may not exceed 4 % of the customs value. (2) With the exception of Spain, USA, Canada and Yugoslavia. - (3) With the exception of Canada, Spain, USA, Chile and Japan. (4) With the exception of the USA, Bulgaria, Yugoslavia, Hungary and Romania.